DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on September 22nd, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Interconnect structure for high power GaN module including a printed ink planar interconnect line.
Claim Objections
Claims 2-8 and 11-13 are objected to because of the following informalities:  
In claims 2-8, and 11-13, “The module” should be changed to --The circuit module-- for consistency.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Nacneil et al. (U.S. Pub. 2016/0268190) in view of Liu et al. (U.S. Patent 10,690,559).
In re claim 1, Mcknight-Macneil discloses a circuit module comprising a multilayer substrate 501, 502, 503 having a first surface (upper surface) and an opposite second surface (lower surface) (see paragraph [0069] and fig. 7); a conductive pad 512/514 formed within one of the layers of the multilayer substrate 501, 502, 503 (see paragraph [0069] and fig. 7); an integrated circuit (IC) die 100 (GaN-on Si die) having a first surface (upper surface) and an opposite second surface (lower surface), the IC die 100 having a semiconductor device (GaN FET) formed therein, the semiconductor device having a set of bond pads (source/drain) 122/124 formed on the first surface of the IC die 100 (see paragraph [0062] and figs. 1-3 and 7), the second surface of the IC die being bonded to the first surface of the multilayer substrate 501, 502, 503; and a planar interconnect line 530 coupled to the set of bond pads and to the conductive pad 512/514 (see paragraph [0069] and figs. 1-3 and 7).

    PNG
    media_image1.png
    416
    906
    media_image1.png
    Greyscale


However, Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Liu in order to enable the planar interconnect line in the circuit module of Mcknight-Macneil to be a printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

In re claim 2, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the module further comprising a second conductive pad formed within a second one of the layers of the multilayer substrate; wherein the set of bond pads is a first set of bond pads and the semiconductor device has a second set of bond pads formed on the first surface of the IC die; and a second printed ink planar interconnect line coupled to the second set of bond pads and to the second conductive pad 512 (see paragraph [0069] and figs. 1-3 and 7 of Mcknight-Macneil).
In re claim 3, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the printed ink includes copper particles (see col. 7, lines 3-13 of Liu).

In re claim 5, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein a heat dispersing layer 503 (cool plate metallization) of the multilayer substrate forms the second surface of the multilayer substrate (see paragraph [0069] and fig. 7 of Mcknight-Macneil).
In re claim 6, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the semiconductor device 100 is a GaN FET (see paragraph [0069] and figs. 1-3 and 7 of Mcknight-Macneil).
In re claim 9, Mcknight-Macneil discloses a circuit module comprising a multilayer substrate 501, 502, 503 having a first surface and an opposite second surface (see paragraph [0069] and fig. 7); a first conductive pad 512 formed within a first one of the layers of the multilayer substrate 501, 502, 503 (see paragraph [0069] and fig. 7); a second conductive pad 514 formed within a second one of the layers of the multilayer substrate (see paragraph [0069] and fig. 7); an integrated circuit (IC) die 100 having a first surface and an opposite second surface, the IC die 100 having a GaN FET semiconductor device formed therein, the GaN FET having a set of source bond pads 122, a set of drain bond pads 124, and a gate bond pad 126 all formed on the first surface of the IC die 100 (see paragraph [0062] and figs. 1-3 and 7), the second surface of the IC die 100 being bonded to the first surface of the multilayer substrate 501, 502, 503; a first planar interconnect line 530 (right side) coupled to the set of source bond pads and to the first conductive pad 512 (see paragraph [0069] and figs. 1-3 and 7); and 
Mcknight-Macneil is silent to wherein the first planar interconnect line and the second planar interconnect line are a first printed ink planar interconnect line coupled to the set of source bond pads and to the first conductive pad; and a second printed ink planar interconnect line coupled to the set of drain bond pads and to the second conductive pad.
However, Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Liu in order to enable the first planar interconnect line and the second planar interconnect line in the circuit module of Mcknight-Macneil to be a first printed ink planar interconnect line and a second printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, the phrase “printed ink” appears to be a product-by-process limitation, and thus, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
In re claim 11, as applied to claim 9 above, Mcknight-Macneil in combination with Liu discloses wherein the printed ink includes copper particles (see col. 7, lines 3-13 of Liu).
In re claim 12, as applied to claim 9 above, Mcknight-Macneil in combination with Liu discloses wherein the printed ink includes silver or gold particles (see col. 7, lines 3-13 of Liu).
.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Nacneil et al. (U.S. Pub. 2016/0268190) in view of Wang (U.S. Pub. 2007/0155057) and Liu et al. (U.S. Patent 10,690,559).
In re claim 14, Mcknight-Macneil discloses a method for fabricating a module, the method comprising fabricating a multilayer substrate 501, 502, 503 having an exposed surface (see paragraph [0069] and fig. 7); patterning a conductive layer of the multilayer substrate to form a conductive pad 512/514 (see paragraph [0069] and fig. 7); bonding an integrated circuit (IC) die 100 to the exposed surface of the multilayer substrate 501, 502, 503 such that a set of bond pads 122/124 on the IC die 100 face away from the exposed surface of the multilayer substrate 501, 502, 503 (see paragraph [0062] and figs. 1-3 and 7); and forming a patterned layer of conductive material to form a planar interconnect line 530 to couple a portion of the set of bond pads 122/124 to the conductive pad 512 (see paragraph [0069] and figs. 1-3 and 7).
Mcknight-Macneil is silent to printing a patterned layer of dielectric over the IC die and the conductive pad such that the set of bond pads and the conductive pad are exposed; and printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad.
However, Wang discloses in a same field of endeavor, a method for fabricating a module, including, inter-alia, printing a patterned layer of dielectric 230 over the IC die 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Wang in order to enable the process of printing a patterned layer of dielectric over the IC die and the conductive pad such that the set of bond pads and the conductive pad are exposed in Mcknight-Macneil to be performed because in doing so the dielectric layer can be shaped into various kinds of patterns and its thickness in different areas can be carefully controlled (see paragraph [0020] of Wang). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Mcknight-Macneil and Wang are silent to printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad.
However, Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the method further comprising patterning a second conductive layer of the multilayer substrate to form a second conductive pad 514; and wherein printing the patterned layer of conductive ink also forms a second printed ink planar interconnect line 530 to couple a second portion of the set of bond 
In re claim 16, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the conductive ink includes copper particles (see col. 7, lines 3-13 of Liu).
In re claim 17, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the printed ink includes silver or gold particles (see col. 7, lines 3-13 of Liu).
In re claim 18, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the method further comprising encapsulating a portion of the multilayer substrate 502, 503, the IC die 100, and the printed ink planar interconnect line 530 with a mold material 509 to enclose the module 500 (see paragraph [0037] and fig. 7 of Mcknight-Macneil).
Claims 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Macneil et al. (U.S. Pub. 2016/0268190) in view of Liu et al. (U.S. Patent 10,690,559), as applied to claims 1 and 9 above, respectively, and further in view of Elsayad et al. (U.S. Patent 10,199,487).
In re claim 7, as applied to claim 1 above, Mcknight-Macneil and Liu are silent to wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Elsayad in order to enable wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component in the circuit module of Mcknight-Macneil to be formed because in doing providing multiple voltage ratings (see col. 3, lines 20-25 of Elsayad).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

In re claim 10, as applied to claim 9 above, Mcknight-Macneil and Liu are silent to wherein the circuit module further comprising a second IC die mounted to the first surface of the multilayer substrate, the second IC having an output bond pad; and a third printed ink planar interconnect line coupled between the output bond pad on the second IC and the gate bond pad on the GaN FET.
However, Elsayad discloses in a same field of endeavor, a circuit module including, inter-alia, a second IC die 242 mounted to the first surface of the multilayer substrate, the second IC 242 having an output bond pad; and a third printed ink planar interconnect line coupled between the output bond pad on the second IC 242 and the gate bond pad on the GaN FET 241 (see col. 4, lines 26-64 and figs. 1(a) and 3(a)).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Elsayad in order to enable wherein the circuit module further comprising a second IC die mounted to the first surface of the multilayer substrate, the second IC having an output bond pad; and a third printed ink planar interconnect line coupled between the output bond pad on the second IC and the gate bond pad on the GaN FET in the circuit module of Mcknight-Macneil to be formed because in doing providing multiple voltage ratings (see col. 3, lines 20-25 of Elsayad).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al.		U.S. Pub. 2016/0093525	Mar. 31, 2016.
Ko et al.			U.S. Patent 9,159,673	Oct. 13, 2015.
Plas et al.			U.S. Pub. 2004/0018712	Jan. 29, 2004.
Webster et al.		U.S. Pub. 2009/0173919	Jul. 9, 2009.
Briere			U.S. Patent 8,981,380	Mar. 17, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892